ITEMID: 001-100960
LANGUAGEISOCODE: ENG
RESPONDENT: BGR
BRANCH: COMMITTEE
DATE: 2010
DOCNAME: CASE OF DORON v. BULGARIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13+6-1
JUDGES: Mirjana Lazarova Trajkovska;Rait Maruste;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1953 and lives in Sofia.
5. On 7 March 1994 the applicant was charged with aiding and abetting large scale embezzlement. The charges were brought within the framework of criminal proceedings for abuse of power and embezzlement against several persons.
6. On 8 March 1994 the applicant was questioned in connection to the above charges and a search of his business premises was carried out.
7. On 11, 15, 23 and 24 March 1994 the applicant, some of the other persons charged and witnesses were questioned.
8. On 28 March 1994 the applicant was also charged with documentary fraud, was questioned in that connection and bail was fixed for him.
9. Between April and November 1994 at least fifteen questioning sessions and a search were carried out and several other persons were charged with abuse of power and embezzlement.
10. As the applicant did not pay the bail and could not be found for questioning, on an unspecified date in 1994 the Bulgarian authorities, with the assistance of Interpol, initiated a national and an international search for him.
11. On 5 December 1994 the applicant was found in Switzerland and on 26 January 1996 he was extradited to Bulgaria.
12. Meanwhile, the criminal proceedings against him were still pending and between 9 November 1994 and 8 January 1996 at least fourteen questioning sessions were carried out and two expert opinions were commissioned.
13. On 26 January 1996 the applicant was questioned and the findings of the investigation were presented to him.
14. Between January and October 1996 a number of questioning sessions and several other investigative actions took place and the charges against the applicant were separated from these against the other persons involved.
15. On 5 July 1997 a prosecutor from the Sofia city public prosecutor’s office dropped some of the charges against the applicant and prepared an indictment. Thus, the applicant remained charged only with aggravated documentary fraud, as a result of which he unlawfully received a large amount of money.
16. On 5 September 1997 the indictment was sent to the Sofia City Court.
17. During the first hearing of 5 March 1998 it became clear that the applicant had returned the allegedly embezzled amount to the victim company.
18. For the period between 5 March 1998 and 12 January 1999 the Sofia City Court held at least fourteen hearings.
19. By a judgment of 12 January 1999 the Sofia City Court acquitted the applicant.
20. The prosecutor appealed.
21. The Sofia Court of Appeal held at least three hearings. By a judgment of 13 March 2000 it upheld the acquittal.
22. The prosecutor appealed further. On 22 May 2000 the Supreme Court of Cassation held a hearing.
23. By a judgment of 3 October 2001 the Supreme Court of Cassation quashed the Sofia Court of Appeal judgment because of procedural breaches and remitted the case for fresh examination.
24. After the remittal the Sofia Court of Appeal held hearings on 20 May and 23 September 2002.
25. In a judgment of 21 November 2003 the Court of Appeal upheld the Sofia City Court judgment of 12 January 1999.
26. So did the Supreme Court of Cassation in a final judgment of 24 June 2004.
27. Apparently, no civil claim was brought against the applicant throughout the proceedings.
28. During the search of the applicant’s business premises, carried out on 8 March 1994, a metal safe was seized. On 11 May 1994 an investigator from the Sofia National Investigation Service opened the safe and seized the amount of 986,444 old Bulgarian levs (BGL) (the equivalent of 41,874 German marks at the time or 21,410 euros (EUR)). In the seizure record of 11 May 1994 it was stated that the amount had been seized pursuant to Article 156 of the Code of Criminal Procedure of 1974 (CCP). The amount was deposited in a special bank account under which no interest was due.
29. After the end of the criminal proceedings against the applicant, he requested the return of the seized amount.
30. In a decision of 2 September 2004 the Sofia City Court ordered the amount to be returned to the applicant. It found that no civil claim had been lodged within the framework of the criminal proceedings and no attachments had been imposed. The applicant received 986.40 new Bulgarian levs (BGN), approximately EUR 504, which was the equivalent of the seized amount after the denomination of 1999.
31. The domestic law provisions concerning remedies in respect of length of criminal proceedings have been summarized in paragraphs 34-42 of the Court’s judgment in the case of Atanasov and Ovcharov v. Bulgaria, no. 61596/00, 17 January 2008.
32. Article 156 of the CCP, as in force between 1974 and 1999, provided for attachment measures to guarantee the satisfaction of civil claims against the perpetrator, the payment of fines or the execution of confiscation orders. The provisions of the Civil Procedure Code of 1952 (CPC), including as regards appeals to higher courts, applied in respect of the attachment procedure.
33. In case no civil action had been lodged within the prescribed time-limit, the interested party could request from the court to lift the imposed measure (Article 322 of the CPC).
34. Article 181 of the CCP provided that the orders of the investigator were subject to appeal before the prosecutor and the orders of the prosecutor could be appealed before the prosecutor with a higher rank.
35. Articles 133-137 provided for the seizure of documents and other objects that could be of importance for the criminal proceedings. Pursuant to Article 106 of the CCP chattels and other objects could be collected as physical evidence and had to be held by the authorities until the termination of the criminal proceedings. They could be returned to their owners before that only as long as this would not hinder the establishment of the facts in the case (Article 108 § 2). As of 1 January 2000 Article 108 of the CCP was amended, thus clarifying that it was within the powers of the prosecutor’s office to rule on requests for the return of such objects and introducing the right to appeal before the court in case of refusal.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
